Citation Nr: 1438921	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  08-13 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include as residuals of a head injury.

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for peripheral neuropathy, to include carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to August 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This case was previously before the Board in November 2011, at which time the Board reopened a previously denied claim of entitlement to service connection for PTSD and remanded such claim, as well as the other pending claims, for additional development.  The case now returns to the Board for final appellate review.

As noted by the Board in the November 2011 decision, in his November 2006 statement, the Veteran indicated he wished a new decision concerning any other condition for which he had previously been denied.  The agency of original jurisdiction (AOJ) was directed to clarify whether the Veteran intended to submit claims to reopen his previously denied claims for service connection for flat feet and cellulitis of the left leg and right foot; for an increased evaluation for the residuals of right inguinal hernia repair; and entitlement to a total disability rating for compensation purposes based on individual unemployability due to a service-connected disability, and if so, the AOJ was to take all measures to adjudicate those claims.  However, to date, it does not appear that the AOJ has attempted to clarify whether the Veteran had intended to submit such claims.  Therefore, any such action should be taken.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated through September 2012, which were considered by the AOJ in the October 2012 supplemental statement of the case, and the Veteran's representative's June 2014 Appellant's Post-Remand Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDINGS OF FACT

1.  In a final November 2004 rating decision, the RO determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for a head injury causing psychological problems, to include obsessive compulsive disorder, major depression, and schizophrenia.   

2.  Evidence added to the record since the November 2004 denial is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.   

3.  The Veteran does not have a current diagnosis of PTSD during the pendency of the claim.  

4.  Peripheral neuropathy, to include carpal tunnel syndrome, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision that determined that new and material evidence had not been received in order to reopen claims of entitlement to service connection for a head injury causing psychological problems, to include obsessive compulsive disorder, major depression, and schizophrenia, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2013)].

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  PTSD was not incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).

4.  Peripheral neuropathy, to include carpal tunnel syndrome, was not incurred in or aggravated by the Veteran's active duty military service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA by way of an August 2005 letter, which was sent prior to the initial unfavorable decision issued in February 2006.  As relevant to the Veteran's application to reopen his claim of entitlement to service connection for an acquired psychiatric disorder, the August 2005 letter advised the Veteran that his claim for service connection for obsessive compulsive disorder, which was how his psychiatric claim had originally been characterized, had been previously denied in a September 1995 rating decision on the basis that there was no evidence of a link between his psychiatric disorder and his period of service.  The August 2005 letter also provided the Veteran with the definition of new and material evidence and advised him of the information and evidence necessary to substantiate his underlying service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  

The Board notes that the Veteran's claim was most recently denied in November 2004 on the basis that new and material evidence sufficient to reopen the claim had not been received.  While the August 2005 letter did not inform the Veteran of such fact, the Board observes that such is not required by Kent.  Specifically, in Kent, the Court held that in the context of a claim to reopen a previously denied claim for service connection, the VCAA requires the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent at 9-10.  Therefore, the Board finds that the August 2005 letter satisfied VA's duty to notify under Kent, supra.  

Pertaining to the Veteran's claims for service connection for PTSD and peripheral neuropathy, the August 2005 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.

Pertaining to the Veteran's claim that he has PTSD as a result of military sexual trauma, relevant regulations provide that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  In this regard, the August 2005 letter and attachment entitled "Information in Support of Claim for Service Connection for Post-traumatic Stress Disorder (PTSD Secondary to Personal Assault" notified the Veteran that, given his claim of in-service personal assault, evidence from sources other than service records may corroborate his account of the stressor incident.  Examples of such evidence included police reports or medical treatment records for assault or rape as well as copies of correspondence that the Veteran may have sent to close friends or relatives in which he related information about the incident.  Moreover, the March 2008 statement of the case contained the full text of 38 C.F.R. § 3.304(f)(3) that provided examples of both alternative sources as well as behavioral changes, which may constitute credible supporting evidence of alleged stressors based on personal assault.  Therefore, the Board finds that a reasonable person could have been expected to understand what was needed to support the Veteran's claim for service connection for PTSD based on personal assault based on notice that was provided to him during the course of his appeal.  See Sanders v. Nicholson, 487 F.3d 881, 889 (2007).

Finally, as relevant to all claims, a November 2011 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  While the November 2011 letter was issued after the initial February 2006 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the November 2011 letter was issued, the Veteran's claims were readjudicated in the October 2012 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  While the record reflects that he is in receipt of Social Security Administration (SSA) disability benefits for obsessive compulsive disorder, SSA indicated in December 2011 that records were unavailable.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded VA examinations in April 2012 and May 2012 in order to adjudicate his service connection claims.  In this regard, the Board notes that the April 2012 and May 2012 VA examiners offered etiological opinions as to each claimed disorder and based their conclusions on an interview with the Veteran, a review of the record, and a full physical and/or psychiatric examination.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.

While the Veteran has not been afforded a VA examination with regard to his claim for service connection for an acquired psychiatric disorder other than PTSD, the Board notes that the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with this claim.

As previously noted, in November 2011, the Board remanded the case for additional development, to include obtaining records from the SSA (which was attempted but resulted in a negative response in December 2011), requesting the Veteran to identify records and development of the Veteran's claimed stressors (which was accomplished in November 2011), obtaining VA treatment records dated from January 2009 to the present (which was accomplished in September 2012), ensuring that all of the Veteran's service personnel records were of record (which was accomplished in October 2012), and affording the Veteran a VA examination in order to determine the current nature and etiology of his claimed disorders (which was accomplished in April 2012 and May 2012).  

Notably, the November 2011 Board remand requested that the VA examiners offer an opinion as to whether the Veteran's claimed PTSD and peripheral neuropathy are "the result of any other service-connected disability (ies), to include aggravation of a nonservice-connected condition by a service-connected condition" and the examiners did not do so.  It is unclear why this opinion was requested as the Veteran's sole service-connected disability is status post right inguinal hernia repair, rated as noncompensably disabling, and the Veteran has never claimed secondary service connection.  As such, the Board finds that the failure of the April 2012 and May 2012 VA examiners to provide these opinions is non-prejudicial since it was requested in error and there is no indication that the Veteran's claimed PTSD or peripheral neuropathy are secondary to his service-connected hernia repair.  Therefore, the Board finds that the AOJ has substantially complied with the November 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Principles of Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system and psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Under 38 C.F.R. § 3.384, the term "psychosis" is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Application to Reopen a Previously Denied Claim

The Veteran claims that he has an acquired psychiatric disorder other than PTSD as a result of his military service.  His service treatment records show that he suffered a superficial head wound in July 1976.  The cause of the head wound was not shown.  However, the Veteran's August 1983 separation examination shows a normal "head, face, neck, and scalp."  Service treatment records are negative for a psychiatric disorder. Significantly, the Veteran's February 1976 enlistment examination and August 1983 separation examination show a normal psychiatric system and, in accompanying reports of medical history, the Veteran denied "frequent trouble sleeping," "depression or excessive worry," and "nervous trouble of any sort."  
	
The Veteran filed a claim for service connection for residuals of a head injury in November 1994, approximately 11 years after his separation from military service.  In connection with this claim, the Veteran was afforded a VA examination in December 1994.  An X-ray of the skull at that time showed no evidence of a fracture or other abnormality and no abnormality of intracranial calcification was shown.  By rating decision issued in March 1995, the RO denied service connection for residuals of head injury, to include psychological problems, finding that the in-service head injury was a temporary condition which resolved with treatment and that there was no evidence of a psychosis manifested to a compensable degree within one year of the Veteran's discharge from military service.  The Veteran filed a notice of disagreement in May 1995 and a statement of the case was issued in September 1995, which included consideration of additional VA medical records that showed treatment for obsessive compulsive disorder with anxious mood and schizotypal personality disorder in October 1994.  In a September 1995 rating decision issued in connection with the statement of the case, the RO denied service connection for residuals of head injuries, to include psychological problems, once again, finding that there was no evidence of chronic residual disabilities resulting from an in-service head injury.  

On October 22, 1996, the Veteran submitted a VA Form 9 substantive appeal.  In November 1996 correspondence from VA, he was informed that his substantive appeal was not accepted as it was untimely (not dated within one year of the March 1995 rating decision or within 60 days of the September 1995 statement of the case) and that March 1995 rating action had become final.  Thereafter, the Veteran did not appeal the issue of the timeliness of his substantive appeal.  He also did not submit a timely notice of disagreement with regard to the September 1995 rating decision as the October 22, 1996 VA Form 9 is dated more than one year after the issuance of the September 1995 rating decision.   

The RO construed the Veteran's October 1996 VA Form 9 as a claim to reopen the previously denied claim for service connection for a psychiatric disorder.  In connection with this claim, the Veteran was afforded a VA examination in December 1996.  At that time, the Veteran reported that he was hit in the head with a hat in the occipital area in 1986 or 1987 and wanted to be "checked out" due his mental disorder.  The diagnosis was "complains of headaches due to being struck on the occipital area of the head in 1976."  By rating decision dated in April 1997, the RO found that new and material evidence adequate to reopen the claim for head injury causing a mental disorder had not been submitted.  The RO noted the December 1996 VA examination showing complaints of headaches but indicated that there was no evidence showing that the current headaches were related to military service.  The Veteran was notified of this decision on April 29, 1997.  On January 13, 1998 the Veteran filed an notice of disagreement addressing that decision and a statement of the case was issued on January 27, 1998; however, the Veteran failed to submit a timely substantive appeal.   

The Veteran again requested that his claim be reopened in October 2003.  In connection with this claim, the RO obtained current VA treatment records which showed current treatment for major depressive disorder and obsessive compulsive disorder.  Such include a November 2001 VA treatment record that reflected that the onset of the Veteran's psychiatric symptoms was 25 years earlier while serving in Germany.  By rating decision dated in August 2003 and issued in September 2003, the RO found that new and material evidence adequate to reopen the claim for head injury causing psychological problems had not been submitted.  The RO noted the VA treatment records showing treatment for a psychiatric disorder but indicated that there was no evidence showing that the current psychiatric disorders were related to military service.  The Veteran did not submit a notice of disagreement as to such denial.

The Veteran again requested that his claim be reopened in March 2004.  By rating decision dated and issued in November 2004, the RO confirmed and continued the previous denial of service connection for a head injury causing psychological problems, to include obsessive compulsive disorder, major depression, and schizophrenia.  The RO noted recent VA treatment records showed treatment for a psychiatric disorder, but indicated that there was no evidence showing that the current psychiatric disorders were related to military service.  Although the RO provided notice of the denial in November 2004, the Veteran did not submit a notice of disagreement.  In this regard, while the Veteran's application to reopen his claim was received in August 2005, which is within one year of the issuance of the November 2004 rating decision, such document did not reflect disagreement with the November 2004 denial or a desire for appellate review.  Therefore, it cannot be construed as a notice of disagreement.  Therefore, the November 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [2013].
	
In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a psychiatric disorder other than PTSD was received prior to the expiration of the appeal period stemming from the November 2004 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 
	
The Board also notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, while the Veteran submitted duplicative service treatment records in August 2005 and his service personnel records were received in September 2005, such do not offer relevant information surrounding the alleged onset, or relationship to service, of his acquired psychiatric disorder other than PTSD.  Therefore, the provisions of 38 C.F.R. § 3.156(c) are inapplicable to the present claim.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the February 2006 rating decision on appeal, the RO again found that the Veteran had failed to submit new and material evidence to reopen his previously denied claim.  Regardless of the RO's actions, the Board must make the threshold preliminary determination on whether new and material evidence has been submitted before proceeding further because this initial determination affects the Board's jurisdiction to adjudicate the claims on its underlying merits, i.e., on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen previously and finally denied claims); VAOPGCPREC 05-92 (March 4, 1992).  See also Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

In the prior final November 2004 decision, the RO denied the claim because there was no evidence of a nexus between the Veteran's current psychiatric disorders and military service.  Since the November 2004 decision, VA has received VA treatment records dated through September 2012 and a May 2012 VA psychiatric examination report that documents diagnoses of personality disorder; schizoid and schizotypal traits; depressive disorder; obsessive compulsive disorder; anxiety disorder; and psychotic disorder.  VA has also received additional statements from the Veteran regarding his allegations that he has an acquired psychiatric disorder related to service, to include a description of the alleged in-service events he claims resulted in such disorder.

The May 2012 examiner determined that the Veteran had a diagnosis of anxiety disorder NOS (not otherwise specified) to account for the anxiety symptoms he reported; however, psychometric measures did not support a diagnosis of anxiety disorder.  The examiner further determined that she could find no supporting evidence to suggest that the anxiety disorder is related to, caused by, or aggravated by the Veteran's military service.  Similarly, the examiner opined that the Veteran's diagnosed personality disorder schizotypal/schizoid traits was not due to or aggravated by the Veteran's military service time as such was characterlogical in nature.  Additionally, there was no evidence to suggest it was aggravated (increased in severity beyond the natural progression of the disorder) by his military service time.  The examiner further opined that the depressive disorder was not due to or aggravated by his military service time.  Finally, the examiner opined that the obsessive compulsive disorder was not due to or aggravated by his military service time.   

The Board finds that the evidence received since the last final denial in November 2004 is new in that it was not previously of record.  However, it is cumulative or redundant of the other evidence of record and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  Specifically, while the Veteran may have provided additional statements surrounding the in-service events that he alleges resulted in his acquired psychiatric disorder, such statements relating such disorder to in-service events are duplicative of his allegations previously of record.  Moreover, the May 2012 VA examiner considered such statements, but determined that there was no relationship between the Veteran's diagnosed acquired psychiatric disorders and his military service.  Furthermore, while VA treatment records continue to show treatment for variously diagnosed acquired psychiatric disorders, such fail to show a nexus between such disorders and service.  Therefore, even in consideration that the Veteran's statements received in connection with current appeal are presumed credible, there is no new evidence that relates his acquired psychiatric disorder to service, which was the basis of all prior denials.  

Therefore, the Board must conclude that the evidence added to the record since the prior final denial in November 2004 does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  As such, the Board finds that the evidence received since November 2004 is not new and material and the requirements to reopen the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD have not been met. 

IV. Service Connection Claims
	
PTSD

In addition to the general legal criteria for service connection detailed above, to establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  Id.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  However, in this case, the Veteran does not contend, and the probative evidence of record does not show, that he was in combat.  As such, this presumption is not applicable.

Recent amendments to the regulation have eliminated the requirement of evidence corroborating the occurrence of the claimed in-service stressor in claims in which PTSD was diagnosed in service and in some claims in which the claimed stressor is related to the claimant's fear of hostile military or terrorist activity.

Specifically, 38 C.F.R. § 3.304(f) was amended during the course of the Veteran's appeal to read that if a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Here, the Veteran does not contend, and the probative evidence of record does not show, that he experienced fear of hostile military or terrorist activity.  As such, this presumption also is not applicable.

There also are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  VA's Adjudication Procedures Manual (M21-1MR) also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  

It is important to note that, for personal assault PTSD claims, an after-the-fact medical opinion may serve as the credible supporting evidence of the reported stressor.  Patton, 12 Vet. App. at 280.  Additionally, a Veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).

The Veteran alleges that he has PTSD as a result of being sexually assaulted by G.M. while stationed in Germany in March 1979.  The Veteran explains that he believes this incident severely devastated his life and career, thereby contributing to the development of his psychiatric symptoms.  See July 2005, August 2005, and March 2006 statements from the Veteran.  In the Veteran's August 2005 statement, he wrote that he did not tell anybody about the in-service sexual assault because he was too ashamed.  However, in support of this assertion, the Veteran submitted a July 2005 statement from J.A.H., the Veteran's uncle, in which he wrote that the Veteran had told him about the sexual assault in service.   

While the Veteran has asserted that he has PTSD as a result of this stressful event, upon weighing the evidence, the Board finds that the Veteran has not had a diagnosis of PTSD during the pendency of this claim. 

In this regard, the evidentiary record contains VA and private treatment records, which document treatment the Veteran has received for psychiatric symptoms that have been attributed to personality disorder, schizoid and schizotypal traits; depressive disorder; obsessive compulsive disorder; and anxiety disorder.  See May 2012 VA psychiatric examination report.  VA treatment records, to include those dated in June 2006 and August 2012, show an impression of PTSD due to military sexual trauma; however, as will be discussed herein, such diagnoses are accorded no probative weight.

In connection with his claim, the Veteran was afforded a VA examination in May 2012.  At that time, the Veteran was diagnosed with personality disorder, schizoid and schizotypal traits; depressive disorder; obsessive compulsive disorder; and anxiety disorder.

The examiner wrote that military sexual assault is very difficult to prove.  As a way to aid Veterans who have undergone such heinous experiences, there is quite a bit of leniency and supportive documentation in lieu of actual reporting of the incident (per DMA training and MST fact Sheet 4/2012).  The Veteran had none of the supporting evidence to further his claim.  There was no increase in medical or counseling services (per a review of his service treatment records); no sudden request for change in MOS (military occupational specialty) or duty assignment (as a matter of fact he re-enlisted); no increase use of leave without an immediate reason; no change in performance evaluation (his evaluation for the time frame of March 1979 to August 1979 was 4s and 5s); no increase in over-the-counter medication; and no reported usage of alcohol or other substance abuse.  

The examiner further noted that there was no collaborating evidence such as a buddy statement; statement from clergy (other than his uncle in 2005).  Also, the Veteran was now suddenly unclear about the time frame when the event occurred.  In the July 2005 statement from the Veteran's uncle, it was noted that the sexual assault occurred in March 1979 in Germany.  In another July 2005 statement, it was noted that the incident occurred in 1979 with no month given.  An August 20[05] statement noted that the incident occurred between February and March 1979.  In August 2005 he stated that the incident occurred in March 1978.  In another statement, he reported it occurred between February and March 1979.  In a March 2006 statement, he reported that it occurred between October and December 1978.  Another report stated that it occurred in Spring 1979.  During the examination, the Veteran stated that the incident occurred sometime between 1978 and 1979.  He was clear that the incident occurred in Germany.  

The examiner wrote that there were several things that concerned her:  1) the inability to give a clearer estimate of time as to when the incident happened, 2) all the different dates he has given to various people concerning the incident since 2005, 3) his misrepresentation of disciplinary charges while in the service, 4) his misrepresentation of auditory and visual hallucinations (he denied experiencing these perceptual events during the examination but had repeatedly reported psychotic symptoms in the past, to include the May 2012 VA examiner who the Veteran had seen for a mental health intake in 2006); 5) being duplicitous about legal issues (saying he had had no legal problems since military discharge when, in fact, according to his own report in previous records, he had been assaultive to his mother in 1994 and had been arrested for assault sometime around the 2006 time frame, saying he hit a wall and his sister called the police as well as a 2006 arrest for DUI (driving under the influence), supposedly caused by prescription medication.

The Veteran told the examiner, as support for his claim, that he had been to the doctor for a sexually transmitted disease (STD) during service.  The examiner noted that the Veteran's service treatment records confirmed such statement.  Specifically, such records reflect treatment in April 1979, October 1979, and November 1979.  However, while the Veteran may have caught an STD from an unwanted sexual encounter (military sexual trauma), the only one that he would have been able to justify as being caused by a rape from Germany was April 1979.  It does not explain having urethra discharge or Gonorrhea in Korea (he was stationed in Korea from May 1979 to May 1981 and again from 1982 to 1983).

The examiner stated that she was not saying that the Veteran was making up the sexual assault incident.  Rather, there was no evidence such occurred, even with such leniency in the utilization of supporting factors.  The Veteran stated "well all my doctors tell me I have PTSD and they should know."  The examiner wrote that she understood that as she, in fact, saw the Veteran for a mental health intake in 2006 and, based on his self-report of symptoms and his self-report of military sexual trauma, gave him a diagnosis of PTSD due to military sexual trauma.  However, the difference is, as a treating physician, she does not have to prove that an event occurred and she only treats the individual based on the presentation of symptoms.  

The examiner stated that, bending towards the Veteran, she was giving him a diagnosis of anxiety disorder NOS to account for the anxiety symptoms he reported.  However, she wanted to be clear that psychometric measures did not support PTSD nor did they support a diagnosis of anxiety disorder.  At the same time, the examiner stated that she could find no supporting evidence to suggest that the anxiety disorder is related to, caused by, or aggravated by the Veteran's military service.  There was nothing in the Veteran's records (as outlined very, very distinctly above utilizing the very lenient criteria for military sexual trauma) that the examiner was able to find to support the Veteran's claim.  Therefore, the Veteran's diagnosed anxiety disorder was not due to or aggravated by any incident that occurred while on active duty.  As discussed in the preceding section, the examiner further determined that none of the Veteran's other diagnosed psychiatric disorders were related to his military service.

The Board accords great probative weight to the May 2012 VA examiner's conclusion that the Veteran does not have a diagnosis of PTSD.  Specifically, she based her conclusion on an interview with the Veteran, a review of the record, and a full psychiatric examination.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the May 2012 VA examiner's conclusion that the Veteran does not have PTSD. 

The Board observes that the Veteran's VA treatment records reflect a diagnosis of PTSD due to military sexual trauma; however, the Board accords such diagnoses no probative weight.  In this regard, the May 2012 VA examiner noted such diagnoses, but concluded that providing a diagnosis for treatment purposes differs from determining whether a claimed stressor that may support a diagnosis of PTSD actually occurred.  Moreover, there is no indication that the Veteran's VA treatment providers specifically considered the full evidence of record, to include the aforementioned discrepancies in his reports regarding the assault and the lack of corroborating evidence, in offering such diagnoses.  Rather, as noted by the May 2012 examiner, such appear to be rendered for treatment purposes only.  In this regard, she stated that, as a treating physician, she does not have to prove that an event occurred; rather, she only treats the individual based on the presentation of symptoms.  In the instant case, the examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD, and there was no evidence that the Veteran's alleged sexual assault occurred, even with such leniency in the utilization of supporting factors.      

There is no other competent lay or medical evidence containing a diagnosis of PTSD included in the record.  The Veteran has submitted lay statements which indicate his belief that he currently has PTSD that is related to his military service; however, PTSD is not the type of condition which may generally be rendered by a lay person, as the diagnosis must be consistent with the criteria listed in the DSM-IV.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Veteran's statements in this regard are accorded no probative weight. 

Therefore, based on the foregoing reasons and bases, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of PTSD during the pendency of the claim.  In this regard, the Board recognizes that the Court has held that the presence of a chronic disability at any time during the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In the instant case, the most probative evidence demonstrates that the Veteran does not have a current diagnosis of PTSD during, or prior to, the pendency of the claim.    

Therefore, the Board finds that service connection is not warranted for PTSD.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Peripheral Neuropathy

The Veteran's service treatment records are negative for any indication of peripheral neuropathy.  Significantly, the Veteran's August 1983 separation examination shows a normal neurologic system and upper/lower extremities.  Furthermore, in the Veteran's August 1983 report of medical history he denied "cramps in your legs," "bone, joint, or other deformity," "lameness," "painful or 'trick' shoulder or elbow," "neuritis," and "paralysis (including infantile)."    

The Veteran filed a claim for service connection for various disorders in November 1994, approximately 11 years after his separation from military service.  However, there is no mention of a peripheral nerve disorder in this claim.  Rather, he first reported such issue in his July 2005 claim on appeal wherein he reported that he was suffering from "peripheral nervous system."  In connection with his claim, he was afforded a VA peripheral nerves examination in April 2012.  The examiner diagnosed carpal tunnel syndrome of the bilateral wrists and noted an onset date of Spring 2011.  During this examination the Veteran gave a very vague history of intermittent numbness/tingling to the bilateral wrists, right worse than left beginning in the winter of [2010] with no known specific cause.  

The examiner opined that it was less likely than not that the Veteran had any diagnosed neurological pathology that was secondary to or aggravated by the Veteran's military service.  Significantly, the examiner noted that the Veteran did not report having any symptoms/problems with the upper extremities during military service and that he first noticed symptoms of the upper extremities in the winter of 2010 which is 27 years after military service.  There was no report of or medical evidence of injury or symptoms to establish any connection of the symptom onset to any events or conditions of military service.    

The Board accords great probative weight to the April 2012 VA examiner's conclusion that the Veteran's alleged peripheral neuropathy, to include carpal tunnel syndrome is related to military service.  Specifically, he based his conclusion on an interview with the Veteran, a review of the record, and a full physical examination.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the April 2012 VA examiner's opinion.  There is no contrary medical opinion of record. 

As an initial matter, the Board has considered whether presumptive service connection for peripheral neuropathy is warranted.  However, the record fails to show that the Veteran manifested peripheral neuropathy to a degree of 10 percent within the one year following his active duty service discharge in August 1983.  Moreover, the Veteran has not alleged a continuity of symptomatology associated with such disorder.  As such, presumptive service connection, to include on the basis of continuity of symptomology, is not warranted for peripheral neuropathy. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

The Board also finds that service connection for peripheral neuropathy/carpal tunnel syndrome is not warranted in a direct basis.  First, service treatment records are negative for a disorder of the peripheral nerves.  Second, the Veteran does not contend that he began experiencing problems with his upper extremities during military service and there have been no allegations of continuity of symptomatology.  Third, the April 2012 VA examiner specifically opined that the Veteran's carpal tunnel syndrome of the bilateral upper extremities was not related to his military service and provided persuasive rationale in support of his opinion.  Significantly, the examiner noted the Veteran's history of problems with the upper extremities beginning in the winter of 2010, approximately 27 years after military service.  

While the Veteran contends that peripheral neuropathy and/or carpal tunnel syndrome is related to military service, the Board accords his statements regarding the etiology of his disorder little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation of such a disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, based on the foregoing, the Board finds that service connection for peripheral neuropathy and/or carpal tunnel syndrome is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for peripheral neuropathy, to include carpal tunnel syndrome.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

New and material evidence not having been received, the appeal to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.

Service connection for PTSD is denied.  

Service connection for peripheral neuropathy, to include carpal tunnel syndrome, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


